DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 12/31/2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments Claims have overcome each and every 112(b) and 101 rejections previously set forth in the Non-Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-17, 19-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  Claim 1 is rejected for being anticipated by Caillaud(US20080059058) or, in the alternative, under 35 U.S.C 103 as obvious over Mcnally(US9171473)..

loading an initial flight plan onto a Flight Management System (FMS) located on board the aircraft, where the initial flight plan comprises multiple waypoints located along the initial flight plan([0022] disclosing the airplane following a predefined path, i.e. initial flight plan, with multiple waypoints AAA, BBB, CCC, etc.) ;
displaying the initial flight plan on a visual display system located on the board of the aircraft([0022] and figure 1 disclosing a display displaying the initial flight plan on board the aircraft).
creating a modified flight plan that bypasses at least one of the waypoints located along the initial flight plan([0023] disclosing creating a modified flght plan that modifies at least one of the waypoints);
storing bypassed flight data that contains the bypassed waypoints located along the initial flight plan, where the bypassed flight data is stored in a retrievable electronic memory located on the FMS([0023] disclosing retaining in memory the waypoints of the initial flight plan that were bypassed);
displaying the modified flight plan on the visual display system, where the modified plan is an overlay shown over the initial flight plan on the visual display system([0022] and figure 1 disclosing that figure 1 can be a display of a flight plan to the pilot by the man-machine interface of the FMS showing both the modified flight plan and the initial flight plan).
executing the modified flight plan with the FMS([0023] disclosing the FMS system managing the flight plan which is understood to be executing the flight plan. See also Figure 1, flight path 3);
creating a restored flight plan that returns the aircraft to the initial flight plan by retrieving the bypassed flight data from the retrievable electronic memory and loading the restored flight plan onto the FMS([0026] disclosing retrieving the deleted(bypassed) waypoints to pass again through them to return to the original flight plan, this is understood as restoring the bypassed data and loading them onto the FMS); 
and executing the restored flight plan with the FMS([0027] disclosing FMS automatically proposing a return path, this is interpreted as executing the restored flight plan with the FMS). 
The examiner believes Caillaud discloses all of the limitations of claim 1. However, in the alternative, McNally discloses displaying the modified flight plan on the visual display system, where the modified plan is an overlay shown over the initial flight plan on the visual display system(fig. 4, 5 and 8 explicitly disclose overlaying flight plans).
Caillaud and McNally are analogous art because they are in the same field of endeavor, flight plan management. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the display of Caillaud to include multiple overlaid flight plans, in order to display current and past routes. The suggestion/motivation to combine is to provide a unified view of alternative routes to the pilot making diversion decisions easier. 

Regarding claim 2, Caillaud teaches The method of claim 1, where the modified flight plan is created as a result of instructions from air traffic control (ATC)([0022] disclosing the modified flight plan was created as a result of instructions from the controller(ATC) to “proceed dir to EEE”).

([0022] disclosing the pilot modifying the heading to fly along a diversion path(modified flight)).

Regarding claim 4, Caillaud teaches The method of claim 1, where the modified flight plan is created by adding additional waypoints([0024] disclosing adding the additional waypoints ABAAA ABBBB etc. to create the modified flight).
 	
Regarding claim 5, Caillaud teaches The method of claim 1, where the modified flight plan is created by deleting waypoints([0022] disclosing the flight no longer passes through AAA BBB etc., this is interpreted as deleting the waypoints).

Regarding claim 6, Caillaud teaches The method of claim 1, where the modified flight plan is created by bypassing waypoints by flying directly to a down path waypoint([0022] disclosing the modified plan is created by bypassing the waypoints AAA BBB etc. and flying direct to waypoint EEE).

Regarding claim 7, Caillaud teaches The method of claim 1, where the modified flight plan is created by bypassing waypoints by flying directly to an out-of-path [0023] disclosing the modified flight plan is created by bypassing the AAA BBB etc. waypoint and flying to an out of path waypoint ABAAA).

Regarding claim 9, Caillaud teaches The method of claim 1, where the restored flight plan is created as a result of instructions from ATC([0026] disclosing the controller(ATC) giving instructions to restore the return to the initial flight plan, this is understood as creating a restored flight plan).

Regarding claim 10, Caillaud teaches The method of claim 1, where the restored flight plan is created as a result of actions by the pilot of the aircraft([0028] disclosing the pilot taking action in restoring the initial flight plan by choosing the point of return to the initial path).

Regarding claim 11, Caillaud teaches A system for recovering flight plan data for a bypassed segment of a flight plan on board an aircraft, comprising:
a navigation system located on board the aircraft, where the navigation system has a processor and a retrievable electronic memory, where the processor is programmed to([0023] disclosing an aircraft with an FMS system which is understood to include a processor, memory and is a navigation system that automatically manages flights),
 ([0022] disclosing the airplane following a predefined path, i.e. initial flight plan, with multiple waypoints AAA, BBB, CCC, etc.),
 create a modified flight plan that bypasses at least one of the waypoints located along the initial flight plan ([0023] disclosing creating a modified flght plan that modifies at least one of the waypoints);
store bypassed flight data that contains the bypassed waypoints located along the initial flight plan in a retrievable electronic memory located on the navigation system ([0023] disclosing retaining in memory the waypoints of the initial flight plan that were bypassed),
execute the modified flight plan ([0023] disclosing managing the flight plan which is understood to be executing the flight plan. See also Figure 1, flight path 3),
create a restored flight plan that returns the aircraft to the initial flight plan by retrieving the bypassed flight data from the retrievable electronic memory ([0026] disclosing retrieving the deleted(bypassed) waypoints to pass again through them, this is understood as restoring the bypassed data),
load the restored flight plan onto the navigation system, and execute the restored flight plan([0026] disclosing retrieving the deleted(bypassed waypoints to pass through them again. [0027] disclosing the FMS (navigation system) automatically proposing the return path which is understood as loading the restored flight plan into the FMS and executing the flight plan) ; 
and a visual data system that displays the restored flight plan and the the modified flight plan([0022] and fig.1 disclosing an example of a display of a flight plan to a pilot by the intermediary of the man-machine interface of an FMS with both the initial plan and modified plan displayed).
Where the visual data system. displays the initial flight plan on a visual display system located on the board of the aircraft([0022] and figure 1 disclosing a display displaying the initial flight plan on board the aircraft).
And displays the modified flight plan on the visual display system, where the modified plan is an overlay shown over the initial flight plan on the visual display system([0022] and figure 1 disclosing that figure 1 can be a display of a flight plan to the pilot by the man-machine interface of the FMS showing both the modified flight plan and the initial flight plan. Alternatively, US9171473 fig. 4, 5 and 8 explicitly disclose overlaying flight plans).
   	 Regarding claim 12, Caillaud teaches The system of claim 11, where the modified flight plan is created as a result of instructions from air traffic control (ATC) ([0022] disclosing the modified flight plan was created as a result of instructions from the controller(ATC) to “proceed dir to EEE”)..

 ([0022] disclosing the pilot modifying the heading to fly along a diversion path(modified flight)).

Regarding claim 14, Caillaud teaches The system of claim 11, where the modified flight plan is created by adding additional waypoints ([0024] disclosing adding the additional waypoints ABAAA ABBBB etc. to create the modified flight).

Regarding claim 15, Caillaud teaches The system of claim 11, where the modified flight plan is created by deleting waypoints ([0022] disclosing the flight no longer passes through AAA BBB etc., this is interpreted as deleting the waypoints).

Regarding claim 16, Caillaud teaches The system of claim 11, where the modified flight plan is created by bypassing waypoints by flying directly to a down path waypoint ([0022] disclosing the modified plan is created by bypassing the waypoints AAA BBB etc. and flying direct to waypoint EEE).

Regarding claim 17, Caillaud teaches The system of claim 11, where the modified flight plan is created by bypassing waypoints by flying directly to an out-of-path [0023] disclosing the modified flight plan is created by bypassing the AAA BBB etc. waypoint and flying to an out of path waypoint ABAAA).

Regarding claim 19, Caillaud teaches The system of claim 11, where the restored flight plan is created as a result of instructions from ATC ([0026] disclosing the controller(ATC) giving instructions to restore the return to the initial flight plan, this is understood as creating a restored flight plan).

Regarding claim 20, Caillaud teaches The system of claim 11, where the restored flight plan is created as a result of actions by the pilot of the aircraft ([0028] disclosing the pilot taking action in restoring the initial flight plan by choosing the point of return to the initial path).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatenable by Caillaud (US20080059058) and Litian(US20180362158).

Regarding claim 8, Caillaud does not teach The method of claim 1, where the modified flight plan is created by flying on a new heading without regard to waypoints.
Litian teaches teach The method of claim 1, where the modified flight plan is created by flying on a new heading without regard to waypoints([0093]-[0094] disclosing manually modifying the flight path while in autonomous mode. Flying on a new heading without regard to waypoints was interpreted as meaning manually modifying the flight plan.
It would have been obvious to one of ordinary skill in the art to have modified the teaching of Caillaud to incorporate the teaching of Litian of where the modified flight plan is created by flying on a new heading without regard to waypoints in order to avoid an undetected obstacle by the autonomous system.

Regarding claim 18, Caillaud does not teach The system of claim 11, where the modified flight plan is created by flying on a new heading without regard to waypoints.
Litian teaches teach The method of claim 1, where the modified flight plan is created by flying on a new heading without regard to waypoints([0093]-[0094] disclosing manually modifying the flight path while in autonomous mode. Flying on a new heading without regard to waypoints was interpreted as meaning manually modifying the flight plan.
It would have been obvious to one of ordinary skill in the art to have modified the teaching of Caillaud to incorporate the teaching of Litian of where the modified flight plan is created by flying on a new heading without regard to waypoints in order to avoid an undetected obstacle by the autonomous system.
Response to Arguments
	Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Caillaud does not teach overlaying the initial flight with the modified flight plan, Caillaud discloses that figure 1 can be a display of a flight plan to the pilot by the man-machine interface of the FMS. In figure 1 both the initial flight and modified flight can be seen displayed on the display. In the alternative, US9171473 in figures 4, 5 and 8 explicitly discloses overlaying flight plans.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.

US9261369 disclosing modifying a flight plan.
US20090076721 disclosing restoring an original flight plan. 
US20090157237 disclosing changing flight plan.
US20170138739 disclosing flight guidance. 
US9443434 disclosing flight paths. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664